DETAILED ACTION
This is in response to the application filed on 12/21/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-38 have been examined and are pending. Claims 1-20 were canceled.

Priority
Priority claims (CON) to parent application 15/856,890 filed on 12/28/2017 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
 “storage worker role instance” in independent claim 30
“retrieval worker role instance” in independent claim 30, dependent claim 32

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For example, "storage worker role instance" is being interpreted to cover the structure discussed in [0021, 41] and FIGS.1-2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claim 21,
	The claim is directed to an abstract idea without significantly more. The limitations of “associating tag data with comment”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “processors” language, the claim encompasses the user thinking that each different data should be linked. 
	This judicial exception is not integrated into a practical application. Claim 21 recites the additional limitations of “storing tag data, storing comment” which is considered to be an extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing tag data, storing comment” is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt
of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.

Regarding dependent claims 22-29, 
	Claims 22-29 are dependent on independent claim 21, and include all the limitations of claim 21. Therefore, the claims recite the same abstract idea of a mental process. The additional limitations recited by the claims do not amount to significantly more than the abstract idea. 

Regarding independent claim 30,
	The claim is directed to an abstract idea without significantly more. The limitations of “associating comment with selected time”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computers, processors”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “computers, processors” language, the claim encompasses the user thinking that each different data should be linked. 
	This judicial exception is not integrated into a practical application. Claim 30 recites the additional limitations of “receive and store time-series data, receive and store comments” which is considered to be an extra-solution activity of mere data gathering. Claim 30 recites the additional limitation of “provide comment corresponding to time-series data” which is considered to be an extra-solution activity of mere data outputting. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receive and store time-series data, receive and store comments, provide comment corresponding to time-series data” is recited at a high level of Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt
of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.

Regarding dependent claims 31-38, 
	Claims 31-38 are dependent on independent claim 30, and include all the limitations of claim 30. Therefore, the claims recite the same abstract idea of a mental process. The additional limitations recited by the claims do not amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31, 33-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 2016/0335373 A1) in view of Hahn (US 2011/0307450 A1).

Regarding claim 21,
Burd teaches A system for automatically associating comments with process tags comprising: a historian system comprising one or more processors and one or more non-transitory computer readable media, the non-transitory computer readable media including instructions stored thereon that when executed cause the historian system to: *see FIGS.1-2, paras43-44 (“historian 142, controllers”), paras12-15(“...apparatus and method for universal annotation in an industrial process control and automation system...at least one memory and at least one processing device...configured to obtain multiple annotations associated with multiple data items in an industrial process control and automation system”)
store, by the one or more processors, tag data in a ... database; store, by the one or more processors, a comment associated with the tag data in a ... database; and *see FIGS.1-2, paras26-31(“...sensors 102a could measure a wide variety of characteristics...temperature, pressure, or flow rate... controller 106 could receive measurement data from one or more sensors 102a... machine-level controllers 114 could log information collected or generated by the controllers 106 [teaches ‘first database’, under broadest reasonable interpretation], such as measurement data from the sensors 102a [teaches ‘tag data’] or control signals for the actuators 102b...”), para46(“...annotation database 143 is provided that allows users to annotate a wide variety of data (possibly any piece of data) in the system...user might comment [teaches ‘comment’ associated with tag data in ‘second database’] on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time [‘tag data’] to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items [teaches ‘tag data’], a time that the annotation was created, a point in time that the annotation is relevant to, a user who created the annotation, and text describing the annotation [teaches ‘comment’]. This information can be stored in a common database for multiple (possibly all) data items in a system, providing a centralized storage for the annotations...”)
associate, by the one or more processors, the tag data stored in ... database with the comment stored in ... database. *see para46(“...each annotation stored in the annotation database 143 includes a reference to one or more associated data items...point in time that the annotation is relevant to, a user who created the annotation, and text describing the annotation...” teaches annotation text [comment] being associated with data item [tag data])

Burd teaches that information collected from sensors/actuators are logged by machine-level controllers [“log” teaches ‘first database’, under broadest reasonable interpretation; see FIGS.1-2, paras26-31], and that annotations/ comments are stored in an annotation database [‘second database’] that includes reference to associated data items [this further indirectly teaches data items/tag data …first database; ...second database;” 
	However, Hahn teaches …first database; ...second database; *see FIGS.1-2,7, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases that can be used to store a variety of data. Further, “Tenant Directory in common partition” teaches associated data being stored across partitions/databases), Abstract(“...data storage system stores a first data partition and a second data partition...first data partition includes a first plurality of database pages [teaches ‘first database’] storing tenant-independent data...second data partition includes a second plurality of database pages [teaches ‘second database’] storing tenant-independent data...”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teachings of Hahn and enable Burd to store data in different databases, as doing so would enable supporting multiple tenants within a single database instance (Hahn, para06).

Regarding claim 22,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 21 above.
	Burd further teaches The system of claim 21, wherein the comment is provided in association with the tag data in response to a search request for the tag data. *see para46(“...annotation database 143 could also be searched in various ways, such as by annotation content (like searching for all comments or other annotations containing certain terms or all data items with a specific tag) or by data item (like searching for all annotations related to a specified asset in a specified time range)”), paras92-93(“...query for searching through the contents of annotations can be received at step 810, and the annotation database can return an identification of any annotations satisfying the query and any related identifiers at step 812... returning a listing of any annotations that satisfy the search parameters and any data item identifiers associated with those annotations... a query for searching through the identifiers can be received at step 814, and the annotation database can return an identification of any identifiers satisfying the query and any related annotations at step 816...”)

Regarding claim 23,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 21 above.
	Burd further teaches The system of claim 21, wherein the tag data comprises a value that is variable over a time range. *see para46(“... annotation database 143 is provided that allows users to annotate a wide variety of data (possibly any piece of data) in the system. For example, a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time [teaches ‘tag...value...variable over a time range’] to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items...a point in time that the annotation is relevant to... annotation database 143 could also be searched in various ways, such as by annotation content ...or by data item (like searching for all annotations related to a specified asset in a specified time range)”)

Regarding claim 24,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 23 above.
	Burd as modified by Hahn further teaches The system of claim 23, wherein the comment stored in the second database is associated with the time range of the tag data. *see Burd, para46(“...annotation database 143 [‘second database’] is provided that allows users to annotate a wide variety of data...a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly [teaches ‘comment...associated with time range of measurement data’], or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items,...a point in time that the annotation is relevant to...text describing the annotation... annotation database 143 could also be searched in various ways, such as by annotation content...or by data item (like searching for all annotations related to a specified asset in a specified time range)...” teaches annotations being stored/retrieved in association with data items/values at a specific point in time, and within a larger time range); Hahn, common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases),

Regarding claim 25,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 24 above.
	Burd further teaches The system of claim 24, wherein the comment is provided in association with the time range in response to a search request for the time range. *see para46(“...annotation database 143 could also be searched in various ways, such as by annotation content...or by data item (like searching for all annotations related to a specified asset in a specified time range)”)

Regarding claim 26,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 24 above.
	Burd and Hahn further teaches The system of claim 24, wherein the comment stored in the second database is associated with a time within the time range of the tag data.*see Burd, para46(“...annotation database 143 [‘second database’] is provided that allows users to annotate a wide variety of data...a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items, a time that the annotation was created, a point in time that the annotation is relevant to, a user who created the annotation, and text describing the annotation... annotation database 143 could also be searched in various ways, such as by annotation content...or by data item (like searching for all annotations related to a specified asset in a specified time range)...” teaches annotations being stored and retrieved in association with data item/values at a specific point in time, and within a larger time range that the point in time belongs to); Hahn, FIGS.1-2, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases),

Regarding claim 27,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 26 above.
	Burd further teaches The system of claim 26, wherein the comment is provided in association with the time in response to a search request for the particular time. *see para46(“...annotation database 143 could also be searched in various ways, such as by annotation content...or by data item (like searching for all annotations related to a specified asset in a specified time range)”)

Regarding claim 28,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 26 above.
Burd further teaches The system of claim 26, wherein the comments include one or more of user feedback, opinions, reactions, observations, reasons, commentary, explanations, annotations, hashtags, hyperlinks, and attachments. *see para46(“...an annotation database 143 is provided that allows users to annotate a wide variety of data (possibly any piece of data) in the system. For example, a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly, or tag an asset to categorize the asset [examples teach ‘user feedback, opinions, reactions, observations, reasons, commentary, explanations, annotations, hashtags]’”) 

Regarding claim 29,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 22 above.
	Burd further teaches The system of claim 22, wherein the comment includes at least one of a textual description, a hyperlink to another tag, an attachment, and an image. *see para46(“...user might comment [teaches ‘textual description’] on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items, a time that the annotation was created, a point in time that the annotation is relevant to,...and text describing the annotation [teaches ‘textual description’]...”)

Regarding claim 30,
		Burd teaches A system for automatically associating comments with time-series data located in separate databases comprising:
		a historian system, a storage worker role instance, a retrieval worker role instance, and a computing device; wherein the historian system comprises one or more computers comprising one or more processors and one or more non-transitory computer readable media, the non-transitory computer readable media including instructions stored thereon that when executed cause the historian system to: *see FIGS.1-2, paras12-15(“...apparatus and method for universal annotation in an industrial process control and automation system...at least one memory and at least one processing device...configured to obtain multiple annotations associated with multiple data items in an industrial process control and automation system”), paras26-31(“controllers 106, machine controller 114” teach storage worker role instance), paras43-44 (“...historian 142 represents any suitable structure for storing and facilitating retrieval of information”), paras51-54, 64(“...notification server 144 supports the storage of these comments as annotations in the annotation database 143..., "logbook application”, “device 200 could execute instructions used to perform any of the functions associated with the annotation database 143” teach ‘retrieval worker role instance’)
		receive, by the storage worker role instance, time-series data collected from a process tag associated with one or more sensors; store, by the storage worker role instance, the time-series data in a first database; *see 
sensors 102a could measure a wide variety of characteristics ...temperature, pressure, or flow rate... controller 106 could receive measurement data from one or more sensors 102a... machine-level controllers 114 could log information collected or generated by the controllers 106, such as measurement data from the sensors 102a or control signals for the actuators 102b...”) and FIG.6, para85(“... graphical user interface 600 includes information 602 identifying a particular event and a trend diagram 604 showing historical values of one or more process variables associated with the particular event”) teach ‘time-series data...from...sensors’ received and stored in a log, which further teaches ‘first database’, under its broadest reasonable interpretation)
		receive, via the retrieval worker role instance, one or more comments
associated with a selected time within the time-series data; associate, via the retrieval worker role instance, the received comment with the selected time; store, via the retrieval worker role instance, the one or more comments in a second database; and *see para46(“...annotation database 143 is provided that allows users to annotate a wide variety of data (possibly any piece of data) in the system...user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time [teaches associating ‘comment’ with select time]  to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items, a time that the annotation was created, a point in time that the annotation is relevant to [teaches storing ‘comment’ in ‘second database’], a user who created the annotation, and text describing the annotation [‘comment’]. This information can be stored in a common database for multiple (possibly all) data items in a system, providing a centralized storage for the annotations...”)
		provide, by the worker role instance, the comment in association with the selected time in response to a request for the time-series data from the computing device. *see para46(“...annotation database 143 could also be searched in various ways, such as by annotation content (like searching for all comments or other annotations containing certain terms or all data items with a specific tag) or by data item (like searching for all annotations related to a specified asset in a specified time range) [teaches ‘request for time-series data’]”), para85(“... graphical user interface 600 includes information 602 identifying a particular event and a trend diagram 604 showing historical values of one or more process variables associated with the particular event” teaches ‘time-series data’ retrieved/displayed in response to GUI action), paras92-93(“...query for searching through the contents of annotations can be received at step 810...returning a listing of any annotations that satisfy the search parameters and any data item identifiers associated with those annotations...query for searching through the identifiers can be received at step 814, and the annotation database can return an identification of any identifiers satisfying the query and any related annotations at step 816...”)

Burd teaches that information collected from sensors/actuators are logged by machine-level controllers [“log” teaches ‘first database’, under broadest reasonable interpretation; see FIGS.1-2, paras26-31], and that annotations/ comments are stored in an annotation database [‘second database’] that includes …first database; ...second database;” 
	However, Hahn teaches …first database; ...second database; *see FIGS.1-2,7, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases that can be used to store a variety of data. Further, “Tenant Directory in common partition” teaches associated data being stored across partitions/databases), Abstract(“...data storage system stores a first data partition and a second data partition...first data partition includes a first plurality of database pages [teaches ‘first database’] storing tenant-independent data...second data partition includes a second plurality of database pages [teaches ‘second database’] storing tenant-independent data...”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teachings of Hahn and enable Burd to store data in different databases, as doing so would enable supporting multiple tenants within a single database instance (Hahn, para06).

Regarding claim 31,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 30 above.
	Burd further teaches The system of claim 30, wherein the comment includes a hashtag value; and wherein the comment is provided in response to a search request for the hashtag value from the computing device. *see para46(“...a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly, or tag [teaches ‘hashtag value’] an asset to categorize the asset... The annotation database 143 could also be searched in various ways, such as by annotation content (like searching for all comments or other annotations containing certain terms or all data items with a specific tag) ...”)

Regarding claim 33,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 30 above.
	Hahn further teaches The system of claim 30, wherein the first database and the second database are each a partition within at least one database storage account. *see FIGS.1-2,7, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases that are partitions within database), Abstract

Regarding claim 34,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 33 above.
	Hahn further teaches The system of claim 33, wherein each partition is allocated to a tenant identifier within the historian system. *see para34(“...Each partition may also be identified by a unique partition Id to identify a tenant space within database instance 100. This partition Id might not be unique across database instances, so a tenant space Id may be also used as a global unique Id for a tenant space...The internal abstraction of a tenant value is realized by the partition ID”)

Regarding claim 37,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 30 above.
	Burd further teaches The system of claim 30, wherein the comment is shared with a second computing device based on a location security associated with the comment. *see paras53-55(“...personnel using operator consoles in control rooms often have access to a "logbook' application, which allows the personnel to (among other things) provide and share comments related to the personnel's tasks. Ordinarily, these comments can only be shared with other users of the same logbook application [teaches ‘location security associated with comment’]”), paras69-71(“...system administrators 308 could grant permissions for end-user devices 150 to access the mobile solution 302 and register the end-user devices 150 with the mobile solution 302”) 

Regarding claim 38,
		Claim 38 recites substantially the same claim limitations as claim 28, and is rejected for the same reasons.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Hahn and Burris (US 2012/0215798 A1)

Regarding claim 32,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 30 above.
	Burd as modified by Hahn does not teach The system of claim 30, wherein the retrieval worker role instance receives the comment via a representational state transfer (REST) interface. 
	However, Burris teaches The system of claim 30, wherein the retrieval worker role instance receives the comment via a representational state transfer (REST) interface. *see paras33-36(“...web site administrator 310 enables the users 320 to comment on web pages on their web site in a variety of ways...web site administrator 310 embeds the commenting widget 330 on their application 322 or creates its own commenting interface in their application 324 that interacts with the REST API 332... The commenting data in the database 350-added either via the commenting widget 330, the REST API 332, or the data loader 334-undergoes processing...the processing occurs before the commenting data is added to the database 350. The raw comments entered by the users 320 are stored in the database in their raw form...”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teachings of Burris and enable Burd to receive comment(s) via a representational Burris, para34).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Hahn and Wang (US 2010/0030995 A1)

Regarding claim 35,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 33 above.
	Burd does not teach The system of claim 33, wherein the comment includes a partition key; and wherein the database stores the comment in one of the partitions based on a partition key hash. 
	However, Hahn and Wang teaches The system of claim 33, wherein the comment includes a partition key; and wherein the database stores the comment in one of the partitions based on a partition key hash. *see Hahn, para77(“For an object indicated as “tenant” in catalog 1300...file directory 1400 also includes entries for each tenant partition, in which the file Id is composed of the file Id indicated by the database catalog, a file system index, and a partition Id...” teaches objects stored in a tenant partition include a ‘partition Id/Key’); Wang, para08(“...since accesses to data are usually limited to a tenant in a multi-tenancy scenario, and cross tenant data access is uncommon, the partitions should be assigned according to tenants, that is, data of the same tenant is only stored in one partition, though the same partition can be used to store the data of a plurality of tenants. Since different tenants are distinguished according to the tenant IDs in a multi-tenancy scenario, a natural practice is to use the tenant IDs as the partition key...corresponding partitions for storing the data of different tenants can be determined conveniently by hashing the different tenant IDs and using the partition table” teaches that data from tenants, such as comments, would include tenant Ids, which is then hashed and used as ‘partition key hash’), FIGS.2-6, paras17-21
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teachings of Wang and enable Burd to store comments including a partition key in one of the partitions based on partition key hash, as doing so would enable tenants to operate efficiently using a customized virtual application instance and scaling of multi-tenant data storage (Wang, paras12-13).

Regarding claim 36,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 35 above.
	Wang further teaches The system of claim 35, wherein the comment is stored in the same partition as other comments having the same partition key hash. *see para08(“...Since different tenants are distinguished according to the tenant IDs in a multi-tenancy scenario, a natural practice is to use the tenant IDs as the partition key...corresponding partitions for storing the data of different tenants can be determined conveniently by hashing the different tenant IDs and using the partition table” teaches data with same ‘partition key hash’ being stored in the same partition)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Morin (US 2013/0054642 A1) discloses a system and method for dynamic access and transformation of data in a multi-tenant database system.
Shah (US 2018/0293284 A1) discloses a system and method for querying time series data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 


/A.K./Examiner, Art Unit 2165                  



/POLINA G PEACH/Primary Examiner, Art Unit 2165